Transocean U.S. Supplemental Savings Plan

(As Amended and Restated Effective as of January 1, 2009)

 

 

 

--------------------------------------------------------------------------------

Contents



Article 1.

   

The Plan

1

 

1.1

   

Establishment and Amendment of the Plan

1

 

1.2

   

Purpose

1

 

1.3

   

Applicability of the Plan

1

             

Article 2.

   

Definitions and Construction

2

 

2.1

   

Definitions

2

 

2.2

   

Gender and Number; Headings

3

 

2.3

   

Incorporation of the Savings Plan

3

             

Article 3.

   

Participation

4

 

3.1

   

Eligibility

4

 

3.2

   

Participation

4

             

Article 4.

   

Contributions; Vesting; Distributions

5

 

4.1

   

Restoration Contributions

5

 

4.2

   

Vesting

5

 

4.3

   

Time of Distributions

5

 

4.4

   

Withdrawals and Loans

6

 

4.5

   

Form of Payment

6

             

Article 5.

   

Accounts; Credited Interest

7

 

5.1

   

Accounts

7

 

5.2

   

Crediting Restoration Contributions

7

 

5.3

   

Credited Interest

7

 

5.4

   

Adjustment of Accounts

7

 

5.5

   

Account Balances

7

 

5.6

   

Account Statements

8

             

Article 6.

   

Administration

9

 

6.1

   

Administration

9

 

6.2

   

Finality of Determination

9

 

6.3

   

Expenses

9

 

6.4

   

Section 490A of the Code

9

 

6.5

   

Indemnification and Exculpation

9

             

Article 7.

   

Funding of the Plan

10

 

7.1

   

Funding

10

             

Article 8.

   

Merger, Amendment, and Termination

11

 

8.1

   

Merger, Consolidation, or Acquisition

11

 

8.2

   

Amendment and Termination

11

             

Article 9.

   

Adoption Procedure

12

 

9.1

   

Adoption Procedure

12

 

9.2

   

Withdrawal of Participating Employer

12

                         



 

i

 



 

--------------------------------------------------------------------------------

 



           

Article 10.

   

General Provisions

13

 

10.1

   

Nonalienation

13

 

10.2

   

Beneficiary Designations

13

 

10.3

   

Effect on Other Benefit Plans

13

 

10.4

   

Severability

13

 

10.5

   

Applicable Law

13

 

10.6

   

Employer—Employee Relationship

13

 

10.7

   

Incompetence

14

 

10.8

   

Binding on Employer, Participants and Their Successors

14

 

10.9

   

Tax Liability

14

 



 

 

ii

 



 

--------------------------------------------------------------------------------

 

Article 1.

The Plan

 

1.1

Amendment and Restatement of the Plan.

Transocean Inc. previously maintained the Transocean U.S. Supplemental Savings
Plan, as amended and restated effective January 1, 2004 (the "Prior Plan"),
which was operated in compliance with Section 409A of the Internal Revenue Code
of 1986, as amended (the "Code") and applicable U.S. Treasury authorities
(collectively, "Section 409A") from and after January 1, 2005. Effective January
1, 2009, Transocean Ltd. (the "Company") assumes sponsorship and hereby amends
and restates the Prior Plan in the form of this Transocean U.S. Supplemental
Savings Plan, as amended and restated effective January 1, 2009 (the "Plan"), in
order to continue and provide for the benefits as described herein, reflect
documentary compliance with Section 409A, and reflect freezing of the Plan as to
participation and contributions, effective December 31, 2008.

 

1.2

Purpose.

The Plan has been established and is maintained for the primary purpose of
providing Participants who are eligible to participate in the Transocean U.S.
Savings Plan, as amended from time to time (the "Savings Plan"), with the
portion of the employer matching contributions that could have been made to the
account of Participants under the Savings Plan but for application of the (i)
maximum annual compensation limitations under Code Section 401(a)(17) and (ii)
maximum annual benefit limitations under Code Section 415. Additionally, the
Plan is an unfunded plan maintained primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees within the meaning of Section 201(2) of the Employee Retirement Income
Security Act of 1974, as amended ("ERISA"), and as such, it is intended that the
Plan be exempt from the relevant requirements of Title I of ERISA. The Plan is
not intended to satisfy the qualification requirements of Code Section 401.

 

1.3

Applicability of the Plan.

The provisions of the Plan, as amended and restated herein, shall apply only to
or with respect to those Participants, as herein defined, who were eligible to
participate in the Savings Plan prior to January 1, 2009 and who are
Participants, as herein defined, under this Plan prior to January 1, 2009 and on
or after such date. Individuals who participated in the Prior Plan and incurred
a Separation from Service, as herein defined, prior to January 1, 2009 received
a distribution of their Prior Plan Account in accordance with the operation of
the Prior Plan; provided, further, that those individuals who incurred a
Separation from Service prior to January 1, 2009 and whose distribution was
subject to a six-month delay under Section 409A of the Code shall be an inactive
participant under this Plan (as described in Section 3.2 hereof).

Article 2.



1

 



 

--------------------------------------------------------------------------------

Definitions and Construction

 

2.1

Definitions.

All terms used in this Plan shall have the same meanings assigned to them under
the provisions of the Savings Plan, unless otherwise qualified by the context
hereof. Notwithstanding the prior sentence, the following terms shall have the
meanings set forth below, unless their context clearly indicates to the
contrary:

(a)

"Account" means the recordkeeping account which is maintained in the name of a
Participant to account for any Restoration Contributions and Credited Interest
which may be credited to his Account from time to time.

(b)

"Beneficiary" means the person or persons designated by a Participant, as
provided in Section 10.2. Where the context dictates, the term "Beneficiary"
shall also mean "Beneficiaries."

(c)

"Board" means the Board of Directors of the Company.

(d)

"Code" means the Internal Revenue Code of 1986 and the regulations issued
thereunder, as amended from time to time. Each Code reference in this Plan shall
include reference to any comparable or succeeding statutory provision which
amends, supplements, or replaces such Code reference.

(e)

"Company" means Transocean Ltd.

(f)

"Credited Interest" means that interest amount that is credited to a
Participant's Account, as provided for in Section 5.3.

(g)

"Employer" means the Company and each other Affiliate who is a participating
employer under the Savings Plan and who has elected to become a participating
employer under this Plan as provided in Article 9.

(h)

"Maximum Limits" means the Maximum Compensation Limits and/or the Maximum
Benefit Limits. For this purpose, "Maximum Compensation Limits" means the
maximum annual compensation limitations as in effect under Code Section
401(a)(17); and "Maximum Benefit Limits" means the maximum benefit limitations
as in effect under Code Section 415.

(i)

"Participant" means an Employee of an Employer who (i) is eligible to
participate in the Savings Plan, and (ii) otherwise satisfies the requirements
of Sections 3.1 and 3.2, and who maintains such status at any relevant date.
Effective January 1, 2009, no new Participants shall be eligible for
participation in the Plan.

(j)

"Plan" means the "Transocean U.S. Supplemental Savings Plan," as amended and
restated effective as of January 1, 2009, as set forth herein, and as the same
may be amended from time to time.

 

2

 



 

--------------------------------------------------------------------------------

(k)

"Restoration Contributions" means the contributions as described in Section 4.1.
No Restoration Contributions will be made to the Plan after December 31, 2008.

(l)

"Savings Plan" means the "Transocean U.S. Savings Plan," as amended from time to
time.

(m)

"Separation from Service" means a termination of the Participant's employment
which constitutes a "separation from service" as such term is defined under Code
Section 409A.

 

2.2

Gender and Number; Headings.

Except when otherwise indicated by the context, any masculine terminology when
used in this Plan shall also include the feminine gender, and the definition of
any term in the singular shall also include the plural. Headings of Articles and
Sections herein are included solely for convenience, and if there is any
conflict between such headings and the text of the Plan, the text shall control.

 

2.3

Incorporation of the Savings Plan.

The Savings Plan is hereby incorporated by reference into and shall form a part
of this Plan as fully as if set forth herein verbatim. Any amendment made to the
Savings Plan shall also be incorporated by reference into and form a part of
this Plan, effective as of the effective date of such amendment. The Savings
Plan, whenever referred to in this Plan, shall mean the Savings Plan as it
exists as of the date any determination is made of benefits payable under this
Plan.

Article 3.



3

 



 

--------------------------------------------------------------------------------

Participation

 

3.1

Eligibility.

The Board shall, in its sole discretion, determine and designate the key
management Employees of each participating Employer who are to be "Eligible
Participants" under this Plan; provided, however, that any Employee so
designated must meet the criteria for "Eligible Participant" set forth in
Section 2.1(f). Such designations may be based on participation criteria
established by the Board from time to time, which criteria shall be consistent
with the classification of the Plan as described in Section 1.2. Such criteria
shall include a requirement that the designated individual is expected to have
his benefits under the Savings Plan subject to the Maximum Limits. The Board may
terminate the "Eligible Participant" status of any designated Employee at any
time. The Board may establish such procedures as it deems appropriate for
notifying Employees of their status as Eligible Participants under this Plan.

 

3.2

Participation.

A Participant as described in Section 3.1 shall remain an active Participant
under the Plan so long as he continues to meet the eligibility requirements of
Section 3.1. In the event a Participant ceases to be an active Participant by
reason of termination, transfer of employment, loss of eligibility or other loss
of active Participant status, he shall continue as an inactive Participant so
long as he has an Account balance under the Plan. Any Participant under this
Plan prior to January 1, 2009 shall be an inactive Participant thereafter to the
extent he has an Account balance from such prior participation carried forward
under this Plan on and after January 1, 2009. Notwithstanding the foregoing,
from and after January 1, 2009, no newly hired Employees, re-hired Employees or
current Employees not selected or otherwise eligible to be a Participant under
the Plan prior to January 1, 2009, shall be eligible to commence participation
in the Plan.

Article 4.



4

 



 

--------------------------------------------------------------------------------

Contributions; Vesting; Distributions

 

4.1

Restoration Contributions.

(a)

Amount of Restoration Contributions. For purposes hereof, each Participant shall
be deemed to have made Pre-Tax Basic Contributions in the amount of six percent
of Compensation under the Savings Plan (or such maximum amount of Basic
Contributions as may be provided for under the Savings Plan from time to time).
Each Participant shall be credited with a Restoration Contribution for each
determination period in an amount equal to the difference between the amount in
(1) and the amount in (2) below, where &#65533;

 

(1)

is the amount of the Employer Matching Contributions that would have been
credited to such Participant under the Savings Plan if the provisions of the
Savings Plan were administered without regard to the Maximum Limits; and

 

(2)

is the amount of the Employer Matching Contributions that would have been
credited to such Participant under the Savings Plan with application of the
Maximum Limits.

(b)

Crediting of Restoration Contributions. Restoration Contributions shall be
determined and credited to Participant Accounts under the Plan at such times as
Employer Matching Contributions are determined and paid under the Savings Plan.
No Restoration Contributions will be made to the Plan after December 31, 2008.

 

4.2

Vesting.

A Participant shall become vested in the balance credited to his Account at the
same time that he becomes vested under the Savings Plan. However, a Participant
(or any benefit recipient) shall have no right to a benefit under this Plan if
the Committee or the Company determines that the Participant engaged in a
willful, deliberate, or gross act of commission or omission which is materially
injurious to the consolidated financial condition or business of the Company.

 

4.3

Time of Distributions.

A Participant shall receive (or have paid to his Beneficiary in the case of his
death) a lump-sum distribution of his vested interest in his Account on the 60th
day following his Separation from Service. Notwithstanding the foregoing, if a
Participant is a "specified employee" (as such term is defined in Section 409A
and determined as described below in this Section 4.3) at the time of his
Separation from Service, any payment payable as a result of the Participant's
Separation from Service (other than death) shall not be payable before the
earliest of (i) the date that is six months and one day after the Participant's
Separation from Service, (ii) the date of the Participant's death, or (iii) the
date that otherwise complies with the requirements of Section 409A. A
Participant shall be a "specified employee" for the twelve-month period
beginning on April 1 of a year if the Participant is a "key employee" as defined
in Code Section 416(i) (without regard to Code Section 416(i)(5)) as of December
31 of the preceding year or using such dates as designated in accordance with
Code Section 409A and in a manner that is consistent with respect to all of the
Company's nonqualified deferred compensation plans. For purposes of determining
the identity of specified employees, the Company may establish procedures as it
deems appropriate in accordance with Code Section 409A. The value of the
Participant's Account for

 

5

 



 

--------------------------------------------------------------------------------

which a distribution is being made shall be determined as of the valuation on
the relevant date as provided in Section 5.5 on which the distribution payment
is being made.

4.4

Crediting of Restoration Contributions after Participant's Separation from
Service.

In the event that a Participant has a Separation from Service but continues to
be employed by the Company in a capacity in which he satisfies the eligibility
requirements of Section 3.1, it is possible that such Participant might accrue
Restoration Contributions after having already received a complete distribution
of his Account ("Post-Separation Contributions"). Under such circumstances,
Post-Separation Contributions will be distributed to the Participant on the last
business day in February of the calendar year following the calendar year in
which the accrual of such Post-Separation Contributions occurs.

 

4.5

Withdrawals and Loans.

A Participant shall not be permitted to make any withdrawals or loans from his
Account under this Plan. No in-service distributions shall be allowed under the
Plan.

 

4.6

Form of Payment.

All distributions with respect to a Participant's Account shall be in the form
of a single lump sum cash payment.

Article 5.



6

 



 

--------------------------------------------------------------------------------

Accounts; Credited Interest

 

5.1

Accounts.

The Committee shall maintain, or cause to be maintained, a bookkeeping Account
for each Participant for the purpose of accounting for the Participant's
beneficial interest under the Plan, which interest is attributable to
Restoration Contributions and any Credited Interest credited to such Participant
under the Plan, as adjusted to reflect charges against such Account. In addition
to the foregoing bookkeeping Accounts, the Committee shall maintain, or cause to
be maintained, such other accounts, subaccounts, records or books as it deems
necessary to properly provide for the maintenance of Accounts under the Plan,
and to carry out the intent and purposes of the Plan. The Participant's Account
and any other subaccounts maintained in the name of a Participant shall comprise
the Participant's Account under the Plan.

 

5.2

Crediting Restoration Contributions.

Each time a Restoration Contribution is determined with respect to a Participant
as provided in Section 4.1, such Restoration Contribution shall be credited to
the Participant's Account as of the date of such determination, and such
Restoration Contribution shall also be credited to any applicable subaccount
maintained to account for the nature and type of such Restoration Contribution.

 

5.3

Credited Interest.

A Participant shall be entitled to Credited Interest on the balance to the
credit of his Account in accordance with the provisions of this Section 5.3.
Such Credited Interest shall be the bank prime loan interest rate as specified
for the first day of each calendar quarter and set forth in the Federal Reserve
Statistical Release, applied to each day of the applicable calendar quarter.
Such rate and the frequency of crediting interest may be determined from time to
time by the Committee, or by a person or persons as delegated by the Committee,
provided that the frequency of crediting shall at least be on a quarterly basis.

 

5.4

Adjustment of Accounts.

Restoration Contributions shall be credited to the Accounts of Participants as
provided in Section 5.2. Credited Interest on the balances in the Accounts of
each Participant shall be credited to such Accounts as provided in Section 5.3.
Charges to a Participant's Account to reflect any distribution payments with
respect to such Participant under the Plan shall be as of the date of any such
payment. The Participant Accounts under the Plan shall also be adjusted and
charged for any administrative expenses or taxes as are applicable to Accounts,
to the extent such expenses and taxes are not separately paid for by the
Employers.

 

5.5

Account Balances.

As of any relevant date, a Participant's balance credited to his Account shall
be the value of the balance standing to the credit of his Account upon the
completion of the valuation as of the last preceding or coincident relevant
valuation as regards his Account, adjusted to reflect any credits or charges
made to such Account since such date or dates, including, without limitation,
those adjustments to reflect Restoration Contributions to and payments from such
Account.

 

7

 



 

--------------------------------------------------------------------------------

5.6

Account Statements.

The Committee may provide each Participant with a statement of the status of his
Account under the Plan. The Committee may provide such statement annually or at
such other times as the Committee may determine from time to time, and such
statement shall be in the format as prescribed by the Committee.

Article 6.



8

 



 

--------------------------------------------------------------------------------

Administration

 

6.1

Administration.

This Plan shall be administered by the Committee appointed pursuant to the terms
of the Savings Plan. The Committee shall administer this Plan in conjunction
with the administration of the Savings Plan, except that this Plan shall be
administered as an unfunded plan which is not intended to meet the qualification
requirements of Code Section 401. The Committee shall have the same rights and
authority granted to it under the Savings Plan, which shall include the full
power and authority to interpret, construe and administer this Plan. The
Committee shall also maintain a claims procedure for the benefit of Participants
as set forth in the Savings Plan. The Committee shall establish and maintain
such accounts or records as the Committee may from time to time consider
necessary. Members of the Committee shall not participate in any action or
determination regarding their own benefits under the Plan.

 

6.2

Finality of Determination.

The determination of the Committee as to any disputed questions arising under
this Plan, including questions of construction and interpretation shall be
final, binding, and conclusive upon all persons.

 

6.3

Expenses.

The expenses of administering this Plan shall be borne by the Employers in the
proportions determined by the Committee.

 

6.4

Section 409A of the Code.

This Plan is intended to comply with Section 409A of the Code and ambiguous
provisions hereof, if any, shall be construed and interpreted in a manner that
is compliant with the application of Section 409A. The Plan shall neither cause
nor permit any payment, benefit or consideration to be substituted for a benefit
that is payable under this Plan if such action would result in the failure of
any amount that is subject to Section 409A of the Code to comply with the
applicable requirements of Section 409A of the Code.

6.5

Indemnification and Exculpation.

The members of the Committee, its agents, and officers, directors, and employees
of the Company or any other Employer shall be indemnified and held harmless by
the Employer against and from any and all loss, cost, liability, or expense that
may be imposed upon or reasonably incurred by them in connection with or
resulting from any claim, action, suit, or proceeding to which they may be a
party or in which they may be involved by reason of any action taken or failure
to act under this Plan and against and from any and all amounts paid by them in
settlement (with the Company's written approval) or paid by them in satisfaction
of a judgment in any such action, suit, or proceeding. The foregoing provision
shall not be applicable to any person if the loss, cost, liability, or expense
is due to such person's gross negligence or willful misconduct.

 

Article 7.



9

 



 

--------------------------------------------------------------------------------

Funding of the Plan

 

7.1

Funding.

All amounts paid under this Plan shall be paid from the general assets of the
participating Employers. Benefits shall be reflected on the accounting records
of the Employers, but neither this Plan nor the maintenance of such accounting
records shall be construed to create, or require the creation of a trust,
custodial account, or escrow account with respect to any Participant. No
Participant shall have any right, title, or interest whatsoever in or to any
investment reserves, accounts, or funds, that the Employers may purchase,
establish, or accumulate to aid in providing the unfunded benefit payments
described in the Plan. Nothing contained in this Plan, and no action taken
pursuant to its provisions, shall create, or be construed to create, a trust or
fiduciary relationship of any kind between an Employer or the Committee and a
Participant or any other person. Participants shall not acquire any interest
under the Plan greater than that of an unsecured general creditor of an
Employer. The trust fund maintained pursuant to the Savings Plan shall not be
liable for any benefits accrued under this Plan.

Article 8.



10

 



 

--------------------------------------------------------------------------------

Merger, Amendment, and Termination

 

8.1

Merger, Consolidation, or Acquisition.

In the event of a merger, consolidation, or acquisition where an Employer is not
the surviving organization, unless the successor or acquiring organization shall
elect to continue and carry on the Plan, this Plan shall terminate with respect
to such Employer, and no additional benefits shall accrue for the Participants
of such organization. Unpaid benefits shall continue to be paid as scheduled
unless the successor or acquiring organization elects to accelerate payment.

 

8.2

Amendment and Termination.

The Board may amend, modify, or terminate this Plan at any time and in any
manner. Such actions by the Board shall be binding upon all other Employers. In
the event of a termination of this Plan pursuant to this Section 8.2, no further
benefits shall accrue under this Plan, and amounts which are then payable shall
continue to be an obligation of the Employer and shall be paid as scheduled;
provided, however, that the Company reserves the right, in its sole discretion,
to accelerate payments to the affected Participants in the event of a complete
or partial termination of the Plan.

Article 9.



11

 



 

--------------------------------------------------------------------------------

Adoption Procedure

 

9.1

Adoption Procedure.

With the consent of the Company, any other organization which satisfies the
definition of Affiliate under the Savings Plan and which is eligible by the law
to do so may adopt this Plan for the benefit of its Employees who are or who
become Participants under the Savings Plan, on express condition that the
Company assumes no liability as a result of any such adoption of this Plan by
any other organization. Such other organization may adopt this Plan by–

(a)

executing an adoption instrument adopting the Plan, and agreeing to be bound as
an participating Employer by all the terms, provisions, conditions, and
limitations of the Plan; and

(b)

compiling and submitting all information required by the Company with reference
to persons in its employment eligible for participation in the Plan.

The adoption instrument shall specify the effective date of such adoption of the
Plan and shall become, as to such organization and persons in its employment, a
part of this Plan. The participating Employers under the Plan shall be
determined by the Board.

 

9.2

Withdrawal of Employer.

Any participating Employer may withdraw from the Plan by giving 60 days' advance
notice in writing of its intention to withdraw to the Committee, unless a
shorter notice shall be agreed to by the Committee.

Article 10.



12

 



 

--------------------------------------------------------------------------------

General Provisions

 

10.1

Nonalienation.

No benefit payable at any time under the Plan shall be subject in any manner to
alienation, sale, transfer, assignment, pledge, attachment, garnishment, or
encumbrance of any kind, and shall not be subject to or reached by any legal or
equitable process (including execution, garnishment, attachment, pledge, or
bankruptcy) in satisfaction of any debt, liability, or obligation, prior to
receipt. Any attempt to alienate, sell, transfer, assign, pledge, or otherwise
encumber any such benefit, whether presently or thereafter payable, shall be
void. Notwithstanding the foregoing provisions of this Section 10.1, no benefit
amount payable under the Plan shall be payable until and unless any and all
amounts representing debts or other obligations owed to the Company or other
Employer by the Participant with respect to whom such amount would otherwise be
payable shall have been fully paid.

 

10.2

Beneficiary Designations.

A Participant may designate a Beneficiary who upon his death is to receive the
benefits that otherwise would have been paid to him under the Plan. Such
designation must be made and delivered to the Committee or its designee during
the Participant's lifetime, and must be made in writing on a form prescribed for
that purpose by the Committee. Absent a specific Beneficiary designation with
respect to this Plan, the Participant's Beneficiary shall be his Beneficiary as
designated and determined with respect to and pursuant to the terms of the
Savings Plan.

 

10.3

Effect on Other Benefit Plans.

Amounts credited or paid under this Plan shall not be considered to be
compensation for the purposes of the Savings Plan or any other plans maintained
by an Employer. The treatment of such amounts under other employee benefit plans
shall be determined pursuant to the provisions of such plans.

 

10.4

Severability.

In the event any provision of this Plan shall be held invalid or illegal for any
reason, any illegality or invalidity shall not affect the remaining parts of
this Plan, but this Plan shall be construed and enforced as if the illegal or
invalid provision had never been inserted, and the Company shall have the
privilege and opportunity to correct and remedy such questions of illegality or
invalidity by amendment as provided in this Plan.

 

10.5

Applicable Law.

This Plan shall be governed and construed in accordance with the laws of the
State of Texas.

 

10.6

Employer-Employee Relationship.

The establishment of this Plan shall not be construed as conferring any legal or
other rights upon any Employee or any person for a continuation of employment,
nor shall it interfere with the rights of an Employer to discharge any Employee
or otherwise act with relation to the Employee. An Employer may take any action
(including discharge) with respect to any Employee or other person and may treat
such person without regard to the effect that such action or treatment might
have upon such person as a Participant under this Plan.

 

13

 



 

--------------------------------------------------------------------------------

10.7

Incompetence.

Every person receiving or claiming benefits under the Plan shall be conclusively
presumed to be mentally competent until the date on which the Committee receives
a written notice, in a form and manner acceptable to the Committee, that such
person is incompetent, and that a guardian, conservator, or other person legally
vested with the care of such person's person or estate has been appointed;
provided, however, that if the Committee shall find that any person to whom a
benefit is payable under the Plan is unable to care for such person's affairs
because of incompetency, any payment due (unless a prior claim therefor shall
have been made by a duly appointed legal representative) may be paid as provided
in the Savings Plan. Any such payment so made shall be a complete discharge of
liability therefor under the Plan.

 

10.8

Binding on Employer, Participants and Their Successors.

This Plan shall be binding upon and inure to the benefit of the Employers, their
successors and assigns and the Participants, their heirs, executors,
administrators and legal representatives. The provisions of this Plan shall be
applicable with respect to each Employer separately, and amounts payable
hereunder shall be paid by the Employer of the particular Participant. In the
event any Participant becomes entitled to a benefit under the Savings Plan based
on service with more than one Employer, the benefit obligations under this Plan
shall be apportioned among such Employers as determined by the Committee.

 

10.9

Tax Liability.

An Employer may withhold from any payment of benefits hereunder any taxes
required to be withheld and such sum as the Employer may reasonably estimate to
be necessary to cover any taxes for which the Employer may be liable and which
may be assessed with regard to such payment.

 

14

 



 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officers this 31 day of December, 2008, but effective as of
January 1, 2009.

TRANSOCEAN LTD.

 

 
 

> > > > > > > By: _/s/ Cheryl D. Richards_____________
> > > > > > > 
> > > > > > >  
> > > > > > > 
> > > > > > >  
> > > > > > > 
> > > > > > > Name: __Cheryl D. Richards___________
> > > > > > > 
> > > > > > >  
> > > > > > > 
> > > > > > >  
> > > > > > > 
> > > > > > > Title: ___Senior Vice President, Human Resources and IPS____

 

15

 



 

 